 DITTO,INCORPORATED135graphThepolice captain characterized the strike on the whole as a fairly peace-ful oneNotwithstandingthis totalpicture I cannot agree with counsel for the Respondentthat what misconduct was proved attributableto theUnion should be ignored on ade mrnimfsgroundClearly,the Umon and its agents engaged in conduct pro-scribed bySection 8(b) (1) (A), andfound unlawful,again and again,by the Boardwithapproval of the courtsIwill accordingly make the same findings as havebeen previously made in consequenceof this typeof unionactivity,and recommendthe standard remedial orderIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to` lead to labor disputes burdening and obstructing com-merce and the free flow of commerceV THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it be ordered to cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the ActUpon the foregoing findings of fact, and upon the entire record, I make thefollowingCONCLUSIONS OF LAW1Local761, International Umon of Electrical,Radio and Machine Workers,AFL-CIO,is,and at all material times has been,a labor organization within themeaning of Section 2(5) of the Act2 By restraining and coercing the employees of General Electric Company in theexercise of rights guaranteed by Section7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices affecting commerce within the meaning ofSection 8(b) (1) (A) of the Act3The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7)of the Act[Recommendations omitted from publication ]Ditto, IncorporatedandChicago Printing Pressmen Union No. 3,Franklin Union No. 4, International Printing Pressmen andAssistants Union of NorthAmerica, AFL-CIOand Interna-tionalBrotherhood of Bookbinders Local No. 8, BinderyWomen's Union No.30 and Bindery and Specialty WorkersUnion Local No182, AFL-CIO and Local 4, Amalgamated In-dustiial Production Sales and Jewelry Workers Union,Inter-nationalJewelryWorkers Union, AFL-CIO,'Petitioners.CasesNos 13-RC-6685, 13-RC-6686, and 13-RC-6687. Janu-ary 13, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRobert G Mayberry, hearing officerThe hearing officer's rulingsmade at the hearing are free from prejudicial error and herebyaffirmedi The name of the Petitioner in Case No 13-RC--6687 appears as amended at thehearing1126 NLRB No 18 136DECISIONS OF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section'9(c)(1) and Section 2 (6) and (7) of the Act.4. In Case No. 13-RC-6687, the Jewelry Workers seeks an electionin a unit of all production and maintenance employees, excludingpressroom employees, bindery employees, and cafeteria employees, atthe Employer's Lincolnwood, Illinois, plant. In Case No. 13-RC-6685,the Pressmen seeks a craft unit of pressroom employees in the printingdepartment and, in Case No. 13-RC-6686, the Bindery workers seeksa craft unit of bindery employees at the same plant. The Employeropposes the separate units sought by the Pressmen and BinderyWorkers, contending that an overall production and maintenanceunit, including the pressmen, bindery employees, and cafeteria em-ployees, is the only appropriate unit.Although the Jewelry Work-ers is willing to represent any production and maintenance unit foundappropriate by the Board, the Pressmen and Bindery Workers havestated that they will not accept any alternative units that may befound appropriate by the Board.As the overall production andmaintenance unit is presumptively appropriate,' we shall first considerwhether the proposed separate units of pressmen and bindery workersare appropriate.There is no history of collective bargaining at theplant involved herein.The Employer is engaged in the manufacture and distribution ofduplicating machines and supplies at its Lincolnwood plant. Its2The Employer refused to stipulate that Chicago Printing Pressmen Union No 3,Franklin Union No 4,International Printing Pressmen and Assistants Union of NorthAmerica,AFL-CIO,herein called Piessmen, International Brotherhood of BookbindersLocal No 8, Bindery Women's Union No 30, and Bindery and Specialty Workers UnionLocal No 182, AFL-CIO, herein called Bindery Workers : and Local 4, AmaleamatedIndustrial Production Sales and Jewelry Workers Union,International Jewelry WorkersUnion,AFL-CIO, herein called Jewelry Workers, are labor organizationsAs theseorganizations admit employees to membership, and exist for the purpose of dealing withemployers concerning wages,hours, and other conditions of employment, we find thatthey are labor organizations within the meaning of the ActThe Employer also con-tends that certain provisions of the constitution of the Jewelry Workers Union are un-lawful and that therefore, it should be precluded from representing the employees soughtherein.We reject this contentionThe Board has held that it will not inquire into alabor organization's constitution or charter,absent proof that it will not accord effectiverepresentation to all employees within the unit.Rock-01a Manufacturing Corpoiataon,93 NLRB 11963 Beaumont ForgingCo,110 NLRB 2200, 2201 DITTO, INCORPORATED137operations, which are housed in a one-story building, basically aredivided into three sections : i.e., the manufacture of duplicatingmachines, the preparing and printing of paper forms both for saleto customers and use by the Employer, and the manufacture andpreparation of carbon paper, likewise for sale to customers, and useby the Employer.The Pressmen, Petitioner in Case No. 13-RC-6685, seeks a craft unitof all letterpressmen, offset pressmen, assistants, apprentice camera-men, strippers, pasteupmen, platemakers, and all apprentices in theoffset plate department, excluding all other employees.The Employercontends that this unit is inappropriate as it is not comprised of adistinct and homogeneous group of skilled craftsmen working assuch, but rather, consists of a heterogeneous grouping of employees.In support of its contention, the Employer points to the facts that ithas no apprenticeship program, there is no line of job progression,and that several employees in job classifications sought by the Press-men had little or no experience prior to being hired and learned theirparticular jobs in short periods of time.We agree with the Employer that the Pressmen seeks an inappro-priate unit.The Board normally considers letterpressmen and offsetpressmen or lithographic employees as belonging in separate unitsunless there exists regular interchange between the two groups.'The record shows that although the letterpressmen and the lithog-raphers have common supervision, there is no regular interchangebetween the two groups.Under these circumstances, including theEmployer's opposition to the requested unit,5 we will not join the twogroups in a single unit.As the Petitioner does not seek to representeither group separately and has not made separate showings of inter-est in either group, no election is warranted.Accordingly, we shalldismiss the petition in Case No. 13-RC-6685.The proposed craft unit sought by the Bindery Workers consistsof cutting machine operators, collator operators, bindery and "miscel-laneous bindery workers," tipping machine operators, shippers, andmailers, all of whom are assigned to the bindery section of the print-ing department. In support of its contention that this unit is inappro-priate, the Employer asserts that there is no showing in the record thatthese employees are true craftsmen.We agree. In theA. 0. Smithcase,' the Board held that when craft units are sought to be estab-lishedwithout prior bargaining history the same standards as tocraft skills should apply as were prescribed for craft severence intheAmerican Potashcase.'The record herein discloses that there isno apprenticeship or formal training program for any employees atSeellcQuuddy Printing Company,116 NLRB 1114cSeeWorzella PublishingCompany,121 NLRB 78, 80.6A0 SmithCorporation,GraniteCity Frame Plant,111 NLRB 200, 201.7American Potash&Chemical Corporation,107 NLRB 1418. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Lincolnwood plant involved and that the Employer when hiringemployees for its "bindery" operation, does not require any fixedamount of experience in the job classifications sought by the Peti-tioner.In this connection, the record shows that of all the "bindery"employees in the printing department, only 1 of the 17 "bindery" girlsand only 1 of the 3 cutters had any experience in their respectiveoccupations prior to their present employment.Under these circum-stances, we find that the "bindery" employees are not true craftsmenand, accordingly, we shall dismiss the Bindery Workers' petition inCase No. 13-RC-6686.8The Employer would include, and the Jewelry Workers wouldexclude, the cafeteria employees from the production and maintenanceunit.The Employer operates two nonpublic cafeterias for the use ofits employees.The cafeteria employees are hourly paid and work a40-hour week.Although they are separately supervised and workexclusively in the cafeterias, they have regular daily contact with theproduction and maintenance employees and therefore we find thatthey have interests in common with them.Under these circumstances,and as there is no request to represent them separately, we shall, inaccordance with Board precedent, include the cafeteria employees inthe production and maintenance unit.'Accordingly we find that the following employees of the Employerconstitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sLincolnwood, Illinois, plant, including the printing, bindery, andcafeteria employees, but excluding office and plant clerical employees,guards, professional employees, and supervisors as defined in the AA.[The Board dismissed the petitions in Cases Nos. 13-RC-6685 and13-RC-6686.][Text of Direction of Election omitted from publication.]8A 0 Smith Corporation,supra,at page 202.UMinute MaidCorporation,117 NLRB 68, 70.Hamilton Welding CompanyandUnited Brotherhood of Car-penters and Joiners of America,Local2578, AFL-CIO, Peti-tioner.Case No. 9-RC-3565. January 13, 1960SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Direction of Election, dated April 6,1959,' an election by secret ballot was conducted on April 29, 1959,1Unpublished.126 NLRB No. 20.